Citation Nr: 0729513	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to May 1952. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for bilateral hearing loss with a noncompensable evaluation 
rating.  However, the veteran was awarded a 10 percent 
disability rating under 38 C.F.R. § 3.324 (2006) because of 
the combination of his service connected disabilities, 
otomycosis and bilateral hearing loss, and impact on 
employment.

A hearing before the undersigned sitting at the RO was held 
in September 2006. A transcript of that hearing is of record.

In November 2006, the Board remanded the claim for additional 
development.  All requested development has been completed.

In September 2007, the Board granted the veteran's August 
2007 motion to advance his case on the docket.

In a February 2007 statement, the veteran requested an 
earlier effective date and retroactive benefits.  As the RO 
has not made a determination on these matters, they are 
referred to the RO for appropriate development.


FINDING OF FACT

1.  The veteran's bilateral hearing loss has been manifested 
by no more than level II hearing in each ear.





CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2006); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated September 2002, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his service connection claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  In December 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established, and what is necessary to establish an initial 
higher evaluation for his bilateral hearing loss.

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in May 2007.  The veteran was able to 
participate effectively in the processing of his claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated three times in conjunction with his claim.  The 
duties to notify and assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

In a November 2002 rating decision, the RO granted service-
connection for bilateral hearing loss and assigned a 
noncompensable evaluation under Diagnostic Code 6100.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric valuations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran underwent a VA audiology examination in October 
2002.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
85
LEFT
10
15
15
55
90

The average pure tone threshold for the right ear was 40 and 
the average pure tone threshold for the left ear was 44.  
Speech discrimination was 88 percent in the right ear and 84 
percent in the left ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear is II.  By intersecting 
the column in Table VI for average pure tone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 84 and 90, the resulting numeric 
designation for the left ear is II.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of II for the right ear and for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.  See 38 C.F.R. § 
4.85(h).

The veteran underwent a VA audiology examination in July 
2004.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
80
LEFT
20
15
20
60
95

The average pure tone threshold for the right ear was 40 and 
the average pure tone threshold for the left ear was 48.  
Speech discrimination was 88 percent in the right ear and 84 
percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear is II.  By intersecting 
the column in Table VI for average pure tone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 84 and 90, the resulting numeric 
designation for the left ear is II.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of II for the right ear and the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.  See 38 C.F.R. § 
4.85(h).

The veteran underwent a VA audiology examination in April 
2007.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
85
LEFT
20
20
20
60
95

The average pure tone threshold for the right ear was 43.75 
and the average pure tone threshold for the left ear was 
48.75.  Speech discrimination was 94 percent in the right ear 
and 94 percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  By intersecting 
the column in Table VI for average pure tone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 92 and 100, the resulting numeric 
designation for the left ear is I.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the right ear and the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.  See 38 C.F.R. § 
4.85(h).

Upon review, the above findings from the three VA 
examinations show that a compensable evaluation is not 
warranted.  38 C.F.R. § 4.85 Table VII (2006).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).  The 
veteran does not exhibit an exceptional pattern of hearing 
impairment and the provisions of 38 C.F.R. § 4.86 are not for 
application.  

The veteran maintains that the audiological evaluations do 
not accurately demonstrate the extent of his hearing 
disability because they do not reflect the hearing problems 
he experiences in a crowd or when other background noise is 
present.  In addition to his statements and testimony at an 
April 2007 Board hearing, the veteran submitted private 
medical records which included a January 2007 letter from a 
physician and reports, dated January 2007, March 2004, and 
January 2002.  However, applying the provisions of 38 C.F.R. 
§ 4.85, there is no basis for a compensable rating.  The 
Court has found that the Secretary's policy of conducting 
examinations in a sound-controlled room cannot be invalidated 
by the appellant simply offering his own unsubstantiated lay 
opinion as to this form of testing.  See Martinak v. 
Nicholson, No. 05-1195 (U.S. Vet. App. August 23, 2007)

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's hearing loss was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, Supra.

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that the veteran's bilateral hearing loss 
markedly interferes with employment or results in 
hospitalization, and no evidence of an exceptional or unusual 
disability picture that renders application of the standard 
rating schedule impractical.  See 38 C.F.R. § 4.10 (2006).  
The record does demonstrate that the veteran is bothered by 
background noises and that this interferes with his ability 
to hear, but it is not shown to cause an unusual or 
exceptional impairment that would warrant an extraschedular 
rating.  Therefore, an extraschedular evaluation is not 
warranted in this case.

After consideration of all the evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant a 
compensable evaluation when applying the rating schedule to 
the audiometric results.  As the preponderance of the 
evidence 
weighs against the grant of an increased rating for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


